DETAILED ACTION
	Because Applicant’s request for an interview submitted 28 July 2021 did not include arguments or claim amendments, it was not a proper response under the First Action Interview Program. Therefore, the box on the PTOL-413FA indicating a reply has not been received was checked.
An interview was held on 23 September 2021, a summary of which is included with this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 17) in the reply filed on July 13, 2020 is acknowledged. Claims 18 – 20 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1226.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, if each pixel has a different color, as required by claim 1, how are the pixels not separately visually distinguishable?
With regard to claim 16, independent claim 9 states: “A first pixel having a first color and defined by a first metal oxide.” Claim 16, which is dependent on claim 9, states: “Wherein the first pixel defines a first interface between the first metal oxide and the metallic substrate.” If the pixel is defined by the metal oxide, how can the pixel also between the metal oxide and the metallic substrate?  That would be like saying the metal oxide defines the region between the metal oxide and the metallic substrate.  Furthermore, how can the pixel (which is defined by the metal oxide) also define the interface any more than the metallic substrate would define the same said interface?
Additionally, with regard to claim 16, Applicant claims, “The first interface is at a different height than the second interface.” A single height measurement is defined by the distance between two endpoints in a vertical direction. Applicant’s claim suggests the interface is one the endpoints of the height measurement, but what is the second endpoint for defining the first height measurement? The same question would apply to the second height measurement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prest et al. (US 2013/0083500 A1).
With regard to claim 1, Prest et al. teach a housing for an electronic device (paragraph [0032]) comprising a metallic substrate (200) (paragraph [0031]) and pixel color markings formed from oxides (paragraph [0044]). Marking layer thickness determines color response to incident light (paragraph [0044]). A green color marking having a thickness of approximately 497.5 nm, a blue color marking having a marking layer thickness of 472.5 nm (paragraphs [0050] – [0054]), and the markings for the colors purple, orange, and yellow each having a thickness of less than 472.5 (Fig. 6). The pixels composed of multiple colors, such as black (paragraph [0030]), yellow, light blue, blue, green, purple, orange (paragraph [0059] & Fig. 6).
With regard to claim 3, Prest et al. do not explicitly teach the pixels are not separately visually distinguishable within the image. However, Applicant’s specification, paragraphs [0053] & [0055]) suggests multiple pixels are not visually distinguishable when grouped together and viewed from a distance. Like Applicant, Prest et al. also describes a pixels groups together (see discussion for claim 4).  Therefore, the image formed from pixels described by Prest et al. would inherently be such that the first, the second, and the third pixels are not separately visually distinguishable.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

claim 4, the image comprises an interferometric color marking (“multi-pixel dot”) (203/603) comprising the first pixel having the first color; the second pixel having the second color; a third pixel having the third color; and a fourth color (black – 204) visually distinct from the first, the second, and the third colors of 203/603 (Fig. 2 & 6).

    PNG
    media_image1.png
    237
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    579
    693
    media_image2.png
    Greyscale

With regard to claim 5, voids are defined by the oxide markings, such that the metallic substrate is at a location of the void (Fig. 2), which inherently forms a region (pixel) of different color than the oxide regions.
With regard to claim 6, Prest et al. teach incident light is reflected and re-reflected within the thicknesses of the marking layers (oxide layer) for producing optical responses from optical interference effects (paragraph [0052]). Furthermore, a first color is inherent to the same type of metal substrate, metal oxide and dyes as used by Applicant.
Prest et al. do not teach the oxide layers are anodically grown (claim 9).
claim 9 defines the product by how the product was made.  Thus, claims 9 – 17 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having oxide layers deposited on a metallic substrate.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Claim(s) 9 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning et al. (US 2014/0076600 A1).
With regard to claims 9 – 10, Browning teaches a metal housing for mobile products (paragraph [0003]), such as an electronic device (paragraph [0010]) comprising an aluminum metal substrate, that has been anodized to form a metal oxide .

    PNG
    media_image3.png
    281
    561
    media_image3.png
    Greyscale


Claims 9, 10, & 13 are rejected rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2014/0284096 A1).
With regard to claim 9, Wu et al. teach a case (“housing”) for an electronic device. The metallic housing contains an aluminum base layer (substrate), a metal oxide layer deposited on the outer surface S2 of the substrate using an anodizing process capable of forming the metal oxide layer. The apertures of the metal oxide are infiltrated with dyes (paragraph [0034]) (Applicant’s “pixels”). Therefore, the apertures walls of the metal oxide fine the colors of the oxide layer. Additionally, Wu et al. uses the plural form of “dyes” and “colors,” which one of ordinary skill in the art would interpret as a plurality of colors (at least two).

    PNG
    media_image4.png
    379
    459
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    372
    509
    media_image5.png
    Greyscale

With regard to claim 10, Wu et al. teach the metal oxide may include apertures, such that dye colors are infiltrated into the apertures of the metal oxide layer to dye the metal oxide layer (paragraph [0034]). Wu et al. uses the plural form of “dyes” and “colors,” which one of ordinary skill in the art would interpret as a plurality of colors (at least two).
With regard to claim 13, first hue and brightness and second hue and brightness would be inherent to the use of the same metal (aluminum), same metal oxide (metal oxide), and the use of the dyes inside the metal oxide pores.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 & 11 – 13 rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (US 2014/0076600 A1), as evidenced by Prest et al. and Bai et al. (“Pore diameter control of anodic aluminum oxide with ordered array of nanopores,” Electrochimica Acta, 53(5):2258-22654 (January 2008).
With regard to claim 1, Browning et al. teach metal housing substrate, metal oxide layer deposited by anodizing process. Apertures/pores, which have an inherent thickness, of oxide are infiltrated with dyes (thereby defining pixel structure) (Fig. 2 & paragraph [0026]). As evidenced by Prest, a marking layer thickness determines color response to incident light (paragraph [0044]). Therefore, the pixels have a color defined, at least in part, due to the thickness of the apertures/pores formed in the oxide layer. 

    PNG
    media_image3.png
    281
    561
    media_image3.png
    Greyscale

With regard to claim 2, Browning et al. teach the different colors may be applied for cosmetic appeal through different nanoparticles (paragraphs [0006] & [0027]), such as red pigment (paragraph [0029]), gold-white (“off-white”) pigment (paragraph [0030]), blue pigment (paragraph [0032]), & green pigment (paragraph [0033]). These are not limiting examples. The diameter of the pore cavity opening is about 100 nm (paragraph [0026]), but not limited to this due to the size of the dye particles chosen for incorporating into the pore cavity.
However, size/diameter of pores based on desired pixel size for aesthetic design choice. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) 
Electrochimica Act, 53(5):2258-22654 (January 2008), the size of the pores can be controlled by adjusting the applied voltage and concentration of sulfuric acid during the anodizing process (abstract).
With regard to claim 3, Applicant teaches multiple pixels are not visually distinguishable when grouped together and viewed from a distance (spec, P53 & P55). Browning also teaches pores infiltrated with dyes (plural), as discussed above for claim 2. Therefore, indistinguishable pixels are inherent to the prior art reference.
With regard to claim 4, the number of different dyes infiltrated into the apertures of the oxide layer is a matter of aesthetic design choice. See MPEP 2144.03.I.
With regard to claim 5, the oxide contains apertures (voids) defining the wall of ‘pixel.’ The number of different dyes infiltrated into the apertures of the metal oxide layer is a matter of aesthetic design choice. See MPEP 2144.03.I.
With regard to claim 6, the first color is inherent to the same types of metal substrate, metal oxide, and dyes as used by Applicant. In re Best.
With regard to claim 7, Browning et al. teach the different colors may be applied for cosmetic appeal through different nanoparticles (paragraphs [0006] & [0027]), such as red pigment (paragraph [0029]), gold-white (“off-white”) pigment (paragraph [0030]), blue pigment (paragraph [0032]), & green pigment (paragraph [0033]). These are not limiting examples. The diameter of the pore cavity opening is about 100 nm (paragraph [0026]), but not limited to this due to the size of the dye particles chosen for incorporating into the pore cavity.
 In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) 
As evidenced by Bai et al. (“Pore diameter control of anodic aluminum oxide with ordered array of nanopores,” Electrochimica Act, 53(5):2258-22654 (January 2008), the size of the pores can be controlled by adjusting the applied voltage and concentration of sulfuric acid during the anodizing process (abstract).
With regard to claim 11, the number of different dyes infiltrated into the apertures of the metal oxide layer is a matter of aesthetic design choice. See MPEP 2144.03.I.
With regard to claims 12 & 17, Browning et al. teach the different colors may be applied for cosmetic appeal through different nanoparticles (paragraphs [0006] & [0027]), such as red pigment (paragraph [0029]), gold-white (“off-white”) pigment (paragraph [0030]), blue pigment (paragraph [0032]), & green pigment (paragraph [0033]). These are not limiting examples. The diameter of the pore cavity opening is about 100 nm (paragraph [0026]), but not limited to this due to the size of the dye particles chosen for incorporating into the pore cavity.
However, size/diameter of pores based on desired pixel size for aesthetic design choice. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) 
As evidenced by Bai et al. (“Pore diameter control of anodic aluminum oxide with ordered array of nanopores,” Electrochimica Act, 53(5):2258-22654 (January 2008), the 
With regard to claim 13, first hue and brightness and second hue and brightness would be inherent to the use of the same metal (aluminum), same metal oxide (metal oxide), and the use of the dyes inside the metal oxide pores.

Claims 1, 3 – 6, 8, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., as evidenced by Prest et al. & Bai et al. (“Pore diameter control of anodic aluminum oxide with ordered array of nanopores,” Electrochimica Acta, 53(5):2258-22654 (January 2008).
With regard to claim 1, Wu et al. teach a metal housing substrate, a metal oxide layer formed by an anodizing process. Metal oxide contains apertures (inherently having a defined thickness) that are infiltrated with dyes (thereby defining pixel structures) (paragraph [0034]). As evidenced by Prest et al., marking layer thickness determines color response to incident light (paragraph [0044]). Therefore, the pixels have a color defined, at least in part, due to the thickness of the apertures/pores.
With regard to claim 3, Wu et al. do not explicitly teach the pixels are not separately visually distinguishable within the image. However, Applicant’s specification, paragraphs [0053] & [0055]) suggests multiple pixels are not visually distinguishable when grouped together and viewed from a distance. Like Applicant, Wu et al. also describes the metal oxide apertures contain dyes.  Therefore, the image formed from dye infiltrated apertures would inherently be such that the first, the second, and the third pixels are not separately visually distinguishable.


The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

With regard to claim 4, it would have been obvious to one of ordinary skill in the art to choose the number of dyes (colors) infiltrated into the pores of the metal oxide coating according to aesthetic design choice. See MPEP 2144.03.I. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
With regard to claim 5, the metal oxide apertures (“voids”), as discussed above for claim 1, defines the wall of the colored regions (Applicant’s “pixels”)
With regard to claim 6, Wu et al. teach use of the same type of metal (aluminum), same type of anodized metal oxide (aluminum oxide), and the same dyes. Therefore, the reflection of light along an interface between the oxide layer and the metallic substrate would inherently contribute to the first color. In re Best.
With regard to claim 8, Wu et al. teach the outer surface S2 of the metal housing contains apertures (“recess with recess walls”). The dyes infiltrating the metal oxide apertures, as discussed for claim 1, also infiltrate the apertures (“recesses”) of the metal housing surface (paragraph [0034]). Therefore, the dyes, which created the image, is formed along the metal housing apertures (“recess”) surface.
claim 11, it would have been obvious to one of ordinary skill in the art to choose the number of dyes (colors) infiltrated into the pores of the metal oxide coating according to aesthetic design choice. See MPEP 2144.03.I. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 2, 7, 12, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., as evidenced by Smith (U.S. Patent No. 3,850,762).
With regard to claims 2, 7, 12, & 17, the colors are a matter of aesthetic design choice. With regard to pixel size, Wu et al. do not teach the size of the metal oxide (Al2O3) pores, except to say that it is dense.
However, size is an aesthetic design choice. However, size/diameter of pores based on desired pixel size for aesthetic design choice. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) 
Smith teaches standard pore size is nanoscale of 100 – 500 Angstroms (10 – 50 nm) (Col. 5, Lines 22 – 23). Smith teaches the pore diameter can be controlled by adjusting applied voltage during anodization (Col. 5, Lines 24 – 26).

Claims 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (2013/0299357 A1).
claim 9, Lai teach a first metal oxide by anodizing a metal surface having a first color and a second metal oxide by anodizing a metal surface having a second color (paragraphs [0040] – [0041]).
With regard to claim 13, Hue, brightness, and reflection inherent to the type of metal substrate.

Allowable Subject Matter
Claims 14 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regard to claim 14, Neither Browing et al. or Wu et al. discuss relative interface roughness between substrate and metal oxides for different pixels.
Tatebe et al. (US 2017/0121838 A1) teach an interface between barrier layer and anodic film. Rough interface can trap incident light and prevent some light from reaching the colorant (P0019). However, this reference is not available as prior art because it has the same assignee and was filed less than a year before the effective filing date of the current application.
Hwang et al. (US 2017/0347476 A1) teach anodizing includes forming oxide with dimples. Depth of dimples of first texture may be different than second texture (P0110). 
With regard to claim 15, Neither Browning et al. or Wu et al. discuss said interfaces having periodic features.
With regard to claim 16, Neither Browning et al. or Wu et al. discuss interfaces between the metal oxides and metallic substrate having different heights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781